DISTRICT COURTS — JURISDICTION The various district courts have no supervisory jurisdiction over the various municipal courts within their respective judicial districts pursuant to 20 O.S. 91.1 [20-91.1] (1991).  The Attorney General has considered your request for an opinion on the following question: "Whether, pursuant to 20 O.S. 91.1 [20-91.1] (1971), the various district courts have supervisory jurisdiction over the various municipal courts within their respective judicial districts?" Title 20 O.S. 91.1 [20-91.1] (1971) provides: "The District Courts of the State of Oklahoma are the successors to the jurisdiction of all other courts, including the Superior Courts, the County Courts, the Courts of Common Pleas, Special Sessions Courts, Courts of Special Sessions, City Courts, Juvenile Courts, Children's Courts, Justice of the Peace Courts, and municipal courts in civil matters and proceedings for the violation of state statutes. Wherever reference is made in the Oklahoma Statutes to any of the above courts or to the judge thereof, it shall be deemed to refer to the District Court or a judge thereof; provided, however, that any statute that refers to the salary of the judge of any Superior Court, Court of Common Pleas, County Court, Juvenile Court, or Children's Court, insofar as that portion of the statute dealing with salary is concerned, shall not be deemed to refer to any district judge, associate district judge or special judge, and any salary mentioned in such statute shall not be paid to the judge who succeeded to the jurisdiction of the judge who is named in the statute." (Emphasis added) Article VII, Section 1
Oklahoma Constitution, which vests the judicial power in this State, provides: ". . . Municipal Courts in cities or incorporated towns shall continue in effect and shall be subject to creation, abolition or alteration by the Legislature by general laws, but shall be limited in jurisdiction to criminal and traffic proceedings arising out of infractions of the provisions of ordinances of cities and towns or of fully adopted regulations authorized by such ordinances." It is apparent that 20 O.S. 91.1 [20-91.1] (1971) was enacted by the Legislature in compliance with the jurisdictional restriction imposed on municipal courts by Article VII, Section 1 .  Section 91.1 vests no supervisory authority in district courts over the municipal courts. As regards the municipal courts, the effect of Section 91.1 was merely to vest any jurisdiction that municipal courts had prior to its enactment in civil matters and proceedings for the violation of state statutes in the district courts.  The only authority that the district courts have over the municipal courts in this state is appellate in nature, as found in 11 O.S. 958.14 [11-958.14] (1971), wherein it is provided that appeal from final judgments of the municipal courts not of record created under 11 O.S. 958.1 [11-958.1] (1971) is to the district court of the county wherein the said municipal court is located.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative, in that the various district courts have no supervisory jurisdiction over the various municipal courts within their respective judicial districts pursuant to 20 O.S. 91.1 [20-91.1] (1971).  (William Don Kiser)